DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 Response to Amendment
This Office Action is in response to an amendment filed on 9/8/2021. As directed by the  amendment, claims 1-21, 23-24, 26, 28, 31-39, 41-42, 45, 47-84, and 99 were canceled, claims 1, 40 and 96 were amended, and claims 101-103 were added. Thus, claims 22, 25, 27, 29, 30, 40, 43, 44, 46, 85-98 and 100-103 are pending for this application.

Claim Rejections - 35 USC § 103
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 
Claims 22, 25, 27, 29 and 101-103 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), and Heine (US 2012/0146251)
Regarding claim 22, Andel discloses (Fig. 1) a humidification system (16) comprising:
a heater plate (28) 
a flat heating element (110) configured to heat the heater plate (Andel discloses a generic heating element and provides example that the heating element could comprise “one or more circuits of resistive wires, such as etched copper foil heating elements, disposed between two relatively thin layers of an elastomeric material such as silicone”, paragraph [0024]). 
a base (Fig. 2, 50) supporting the heater plate and configured to receive a removable chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26) (Col. 2 lines 63-67, and Col. 3 lines 1-12)
and one or more springs (Fig. 5, resilient members 162) apply an upward force on the heating plate (resilient members 162 exert a force from 5-9 pounds on the hub 130, upon which the heating plate 100 is seated, see Col. 6 lines 23-31), urging the heater plate into contact with the removable chamber (because the removable chamber is positioned on the cover 102 of hub 130 and the springs 162 apply an upward force, the springs inherently biases the heating plate, at least to some degree, into contact with the removable container). 
Andel does not disclose that the flat heating element comprises a non-conductive core and a filament wound around the non-conductive core, the filament having an at least partially 
However, Desloge teaches (Figure 2) a heating assembly (heater assembly, 10, which can be in the form of a flat strip heater, see Col. 6 lines 61-66) comprising a heater plate (36) and a heating element that includes a filament (ribbon nichrome wires 22 and 24) having an at least partially flat cross-sectional shape (wires 22 and 24 are nichrome ribbon wires, which are inherently partially flat. See Col. 5 line 68 and Col. 6 lines 1-3), the single layer of filament wound around each side of a nonconductive core (insulator sheet 26, made of mica, see Col. 6 lines 21-24) with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core (wound in parallel relationship, as shown in Fig. 2 and Col. 5 lines 54-64), with a flat side facing towards the core (being the side of the ribbon wire 22, 24 pressed to the core 26, inherently flat due to the wire being a ribbon wire), and a flat side facing away (being the side of the ribbon wire 22, 24 facing away from core 26).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the heating element of Andel with the heating element of Desloge for the purpose of providing a more responsive, reliable heater that is not easily susceptible to premature heater failure or less dependable performance (Col. 4 lines 57-60). Moreover, because heating elements comprising filaments wound around a non-conductive core is a conventional arrangement in the art of electrical resistance heaters, this substitution would yield predictable results of producing heat.
Andel discloses one or more springs (Fig. 5, resilient members 162) applying an upward force on the heating plate, urging the heater plate into contact with the removable chamber (Col. 5 lines 65 – 67, and Col. 6 lines 1-5 and 17-31). 

Modified Andel does not disclose the base comprising a side wall that at least partially surrounds the heater plateand an upper wall that extends inwardly from the side wall towards the heater plate to create a space beneath the upper wall configured to receive a portion of a removable chamber.
However, Heine teaches (Fig. 1-2B) a humidification system comprising a base (102) comprising a side wall (outer side wall shown in Annotated Fig. 1 of Heine) that at least partially surrounds the heater plate (106) and an upper wall (portion of wall that extends from sidewall to create groove 104) that extends inwardly from the side wall towards the heater plate to create a space (104) beneath the upper wall configured to receive a portion of a removable chamber (mechanical interface 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify base and chamber of modified Andel such that the base comprising a side wall that at least partially surrounds the heater plate and an upper wall that extends inwardly from the side wall towards the heater plate to create a space beneath the upper wall configured to receive a portion of a removable chamber, as taught by 

    PNG
    media_image1.png
    555
    557
    media_image1.png
    Greyscale

Regarding claim 25, modified Andel discloses that the springs of the humidification system apply an upward force to the heater plate of about 35 Newtons (5 - 9 lbs. force) (Col. 6 lines 28-31). 
Regarding claims 27, modified Andel discloses a spring assembly comprising a first spring assembly platform (shelf 170, Fig. 4) supporting a base of a spring and a screw (fastener, 172) secured to and extending downward from the bottom of the heater plate 28, wherein a body 
Regarding claim 29, modified Andel discloses a second spring assembly platform (washer, 178) below the first spring assembly platform 170. Andel discloses that the openings of both the first and second spring assembly platforms 170,178 are large enough to allow the screw body to pass through without resistance, not large enough to allow the screw head to pass through the opening (Col. 6 lines 23-38). 
Regarding claim 101, modified Andel discloses the upper wall defines a continuous top surface of the base that only partially surrounds the perimeter of the heater plate (see the top surface of the upper wall in Annotated Fig. 1 of Heine).
Regarding claim 102, modified Andel discloses the base further includes a rim edge extending downward from one end of the upper wall (edge of upper wall most innermost of the base), the one end being away from the side wall of the base (see Annotated Fig. 1 of Heine), and 
wherein, when the removable chamber is disposed in the base, the heater plate is configured to press upward on the removable chamber (Andel  Col. 5 lines 65 – 67, and Col. 6 lines 1-5 and 17-31) while the rim edge is configured to resist upward movement of a lip (mechanical interface 126) of the removable chamber, the lip protruding beyond a body of the removable chamber (see Fig. 2A).
 Regarding claim 103, modified Andel discloses the upper wall is configured to substantially enclose at least a portion of the heater plate (upper wall encloses the sides of the heater plate and therefore substantially encloses at least a portion of the heater plate).
 
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), Baldwin (US 4,492,887), and Liang (U.S. Patent No. 4,778,017), as applied to claim 22 above, and further in view of Frock (U.S. Publication No. 2011/0049123).
Andel/Liang discloses preloaded springs that allow the heater plate to travel downward in response to the weight of the chamber (Col. 6 lines 17 – 22 of Andel, and Col. 2, lines 54-59 of Liang), but does not disclose that the heater plate is required to travel 1-3 mm without diminishing the upward force exerted by the springs on the heater plate. However, Frock teaches spring units (Fig. 1, 30) that permit vertical movement of the heater plate between 0.381 mm to 1.587 mm (paragraph 27, lines 1-7).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the springs of Andel to allow the heater plate to travel 1-3 mm, as taught by Frock, for the purpose of allowing the heater plate to expand and contract so that it can remain in upward contact with the chamber (Frock, paragraph [0004] lines 1-3, and paragraph [0021] lines 8-9).
 
Claim 40, 46, 85, and 91 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179).
Regarding claim 40, Andel discloses (Fig. 1) a heating assembly in a humidification system, the heating assembly comprising 
a heater plate (28) 
a flat heating element (110) configured to heat the heater plate (Andel discloses a generic heating element and provides example that the heating element could comprise “one or more 
a base (50) supporting the heating plate and configured to receive a portion of a removable chamber (20) that is configured to hold a liquid (water 26);
a chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26), wherein the liquid of the chamber is configured to be heated by the heating plate (Col. 2 lines 63-67, and Col. 3 lines 1-12)
Andel does not disclose an at least partially flat filament, having an at least partially flat cross-sectional shape, the single layer of filament wound around each side of a nonconductive core with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core, with a flat side facing towards the core, a flat side facing away; wherein the combination of the at least partially flat filament and non-conductive core cooperate to form a flat heating element configured to heat the heating plate in use.
However, Desloge teaches (Figure 2) a heating assembly (heater assembly, 10, which can be in the form of a flat strip heater, see Col. 6 lines 61-66) comprising a heater plate (36) 
a non-conductive core (insulator sheet 26), and
an at least partially flat filament (ribbon nichrome electrical resistance wires 22 and 24, Col. 5 line 68 and Col. 6 lines 1-3), having an at least partially flat cross-sectional shape (wires 22 and 24 are nichrome ribbon wires, which are inherently partially flat. See Col. 5 line 68 and Col. 6 lines 1-3), the single layer of filament wound around each side of a nonconductive core (insulator sheet 26, made of mica, see Col. 6 lines 21-24) with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core (wound in parallel relationship, as shown in Fig. 2 and Col. 5 lines 54-64), with a flat side facing 
wherein the combination of the at least partially flat filament and non-conductive core cooperate to form a flat heating element configured to heat the heating plate in use (heating plate 36 is a heat conducting part made of metal and intended to contact an object to be heated, Col. 7 lines 3-8).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the heating element of Andel with the heating element of Desloge for the purpose of providing a more responsive, reliable heater that is not easily susceptible to premature heater failure or less dependable performance (Col. 4 lines 57-60). Moreover, because heating elements comprising filaments wound around a non-conductive core is a conventional arrangement in the art of electrical resistance heaters, this substitution would yield predictable results of producing heat.
Regarding claims 46, modified Andel discloses that the heating assembly comprises an insulation layer (mica layer 32 of Desloge) between the filament (22,24 of Desloge) and the heating plate (36 of Desloge). 
Regarding claim 85, modified Andel discloses a back plate (12 of Desloge), a first insulation (34 of Desloge) between the filament and back plate, and a second insulation layer (32 of Desloge) between the filament and the heating plate (36 of Desloge) (Col. 6, lines 38-56 of Desloge).
Regarding claim 91, modified Andel discloses an insulation layer surrounding the at least partially flat filament (Desloge discloses insulation layer 32 between filament 22,24 and heating plate 36).

Claims 43 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), as evidenced by Klasek (US 2008/0105257).
Regarding claim 43, because the cross-sectional area of the filament of Desloge is at least partially flat, the at least partially flat filament would inherently provide higher heating power at lower temperatures than a round filament of equivalent cross-sectional area. (as evidence, Klasek discloses that a flat filament provides higher heating power at lower temperature than an equivalent round filament, because flat filaments have a larger surface area (to more efficiently transfer heat) and have lower electrical impedance than a round filament, so less power is required to achieve a desired temperature. See paragraph [0081] lines 1-8 and paragraph [0082] lines 1-19 of Klasek).
 
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), and further in view of McComb (U.S. Patent No. 5,349,946).
Regarding claim 44, modified Andel discloses all elements of the current invention as stated above, including a heating assembly comprising a heating plate with partially flat filament. Modified Andel does not disclose that the heating assembly is configured to heat 80 liters of 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating assembly of modified Andel to heat a liquid at 37 degrees Celsius for an air flow of 80 liters/minute, as taught by McComb, for the purpose providing a high relative humidity of the air (80-92%) to a user (Col. 5 lines 47-54) to minimize drying out of the mucous membranes in a user’s respiratory tract (Col. 1 lines 13-21).

Claims 86, 87, 89 and 90 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), and further in view of Watakabe (U.S. Publication No. 2012/0138595).
Regarding claims 86, modified Andel discloses a first insulation layer (mica layer 34 in Figure 2 of Desloge) and an opening (18) on a back plate (12) filled by terminal end portions (28 and 30) of the filament (22), but does not disclose an insulatory piece positioned on the first insulation layer, the insulatory piece configured to insulate wires connecting a power source to the heating assembly. 
However, Watakabe teaches (Figure 8) a heating assembly (flexible heater) comprising an insulatory piece (polyimide film 22 and insulation on wires 17) positioned on the first insulation layer (cover member 14), the insulatory piece configured to insulate wires (lead wires 17) connecting a power source to the heating assembly (paragraph 24 lines 3-18, and paragraph 25 lines 1-7).


    PNG
    media_image2.png
    232
    603
    media_image2.png
    Greyscale

Regarding claim 87, Watakabe discloses that the insulator piece comprises a flange portion (22) clamped to the insulation layer (secured to cover layer 14)
Regarding claim 89, Watakabe discloses the insulator piece comprises a T-shape (annotated image adapted from Figure 4D of Watakabe). 
Regarding claim 90, because modified Andel discloses an opening (18 of Figure 2 of Desloge) on a back plate (12) filled by terminal end portions (28 and 30) of the filament (22), the combination of the Desloge and Watakabe provides that the insulatory piece (22 of Watakabe) fills at least one opening on the back plate.  

Claim 88 is rejected under 35 U.S.C. 103 as being unpatentable Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Watakabe applied to claim 86 above, and further in view of Li (U.S. Publication No. 2003/0116556).
Regarding claim 88, modified Andel discloses an insulator piece (22 of Watakabe) positioned on the first insulation layer, the insulator piece configured to insulate wires connecting a power source to the heating assembly, but does not disclose that insulatory piece comprises a ceramic material. However, Li teaches (Figure 6E) a heating assembly (40) comprising an insulatory piece (50), positioned on the first insulation layer (74) and configured to insulate wires, comprising a ceramic material (Figure 7A, ceramic sleeves 54) (paragraph 52 lines 1-9, and paragraph 60 lines 1-12).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the insulator piece of modified Andel to include a ceramic material, as taught by Li, for the purpose of preventing heat damage to components in the path of the wires (Li, paragraph 60 lines 1-6)
 
Claim 92-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), and further in view of Awazu (U.S. Publication No. 2009/0045829).
Regarding claims 92 and 93, modified Andel an insulation layer surrounding an at least partially flat filament, and that the insulation layer comprises a pair of insulation layers (sheets 32 and 34 Fig. 2 Desloge), but is silent about the insulation layer forms part of at least 0.4 mm of insulation, or that the pair of insulation layers are each 0.2 mm thick. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pair of insulation layers surrounding the at least partially flat filament of modified Andel to form a layer of at least 0.4 mm, such that each layer of the pair of insulation layers is 0.2 mm thick, as taught by Awazu, for the purpose of reducing the likelihood of damage to the heating assembly, as insulation layers less than 0.2 mm in thickness may cause defects in the insulation layer and cause durability problems (Awazu paragraph [0060] lines 5-8).
 
Claim 94 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179), and further in view of Lord (U.S. Patent No. 9,943,108). 
Regarding claim 94, modified Andel discloses an at least partially flat filament (22, 24 Fig. 2) wound around a non-conductive core (26), but does not disclose that the space between each winding is about 0.3 mm. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the space between each winding of the filament of modified Andel to be 0.3 mm, as taught by Lord, for the purpose of increasing the number windings and therefore increase the electrical power of the filament.

Claim 22 and 95-98 are rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Cappell (US 3,808,573), and Heine (U.S. 2012/0146251).
Regarding claim 22, Andel discloses (Fig. 1) a humidification system (16) comprising:
a heater plate (28) 
a flat heating element (110) configured to heat the heater plate (Andel discloses a generic heating element and provides example that the heating element could comprise “one or more circuits of resistive wires, such as etched copper foil heating elements, disposed between two relatively thin layers of an elastomeric material such as silicone”, paragraph [0024]). 
a base (Fig. 2, 50) supporting the heater plate and configured to receive a removable chamber (Fig. 1, 20) configured to hold a liquid (Fig. 1, water 26) (Col. 2 lines 63-67, and Col. 3 lines 1-12)
and one or more springs (Fig. 5, resilient members 162) apply an upward force on the heating plate (resilient members 162 exert a force from 5-9 pounds on the hub 130, upon which the heating plate 100 is seated, see Col. 6 lines 23-31), urging the heater plate into contact with 
Andel does not disclose that the flat heating element comprises a non-conductive core and a filament wound around the non-conductive core, the filament having an at least partially flat cross-sectional shape with a first flat surface facing towards the non-conductive core and a second flat surface facing away from the non-conductive core, and that the springs are preloaded.
However, Cappell teaches (Figure 1) a heating assembly (flat strip heater, see Abstract) comprising a heater plate (10) and a flat heating element comprising a filament (resistor 17. While it is shown in the drawings having a wire configuration, Cappell discloses that the resistor 17 can be in the form of a ribbon, Col. 2 line 17, which is inherently partially flat), the filament wound around a nonconductive core (insulator sheet 15, made of mica, see Col. 2 lines 11-15. Filament wound in a flat helix configuration, see Fig. 2 and Col. 2 lines 15-21), the filament having an at least partially flat cross-sectional shape with a first flat surface facing towards the core (being the side of the ribbon 17 contacting to the core 15, inherently flat due to the wire being a ribbon wire), and a flat side facing away (being the side of the ribbon 17 facing away from core 15)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration of the heating element of Andel with the heating element of Cappell for the purpose of ensuring a tight, face-to-face contact between the components within the heating element (Col. 1 lines 40-44 Cappell), thereby improving heat transmission (Col. 1 lines 40-44 Cappell).

Regarding the limitation “wherein the one or more springs are preloaded so that when the chamber is inserted into the base, the heater plate is allowed to travel downward without diminishing the upward force exerted by the springs on the heater plate”, Andel discloses the one or more springs are preloaded due to the springs supporting heater plate 28, the weight of which causing the springs to be “preloaded” with the weight of the hot plate. When the chamber is inserted into the base, the springs exert a force from about 5 pounds to 9 pounds (paragraph [0031]), meaning that the original upward force exerted by the springs is not diminished (if anything, the upward force is increased due to the contraction of the springs).
Modified Andel does not disclose the base comprising a side wall that at least partially surrounds the heater plateand an upper wall that extends inwardly from the side wall towards the heater plate to create a space beneath the upper wall configured to receive a portion of a removable chamber.
However, Heine teaches (Fig. 1-2B) a humidification system comprising a base (102) comprising a side wall (outer side wall shown in Annotated Fig. 1 of Heine) that at least partially surrounds the heater plate (106) and an upper wall (portion of wall that extends from sidewall to create groove 104) that extends inwardly from the side wall towards the heater plate to create a space (104) beneath the upper wall configured to receive a portion of a removable chamber (mechanical interface 126).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify base and chamber of modified Andel 

    PNG
    media_image1.png
    555
    557
    media_image1.png
    Greyscale



Regarding claim 95, the combined Andel/Cappell reference discloses the flat heating element comprises a first end and a second end (left and right ends shown in Annotated Fig. 1 of Cappell below) electrically connected to a respective one of a first connector and a second connector (terminals 19, electrically connected to windings 18 of filament 17 Col. 2 lines 24-28 of Cappell) located on opposite sides of the filament wound around the non-conductive core, the system further comprising a first wire and a second wire electrically connected to a respective one of a first connector and second connector (Andel discloses multiple power wires 122 that are electrically connected to connector 120 to carry power signals, see Fig. 6 Andel and Col. 4 lines 59-63, therefore it would be obvious to one of ordinary skill in the art to connect the power powers of Andel to the connectors provided by the teaching of Cappell for the purpose of providing power to the heating element of the modified invention), and a first insulatory piece providing electrical insulation for at the first end, the first connector, the first wire, and a second insulator piece  providing electrical insulation for the second end, the second connector, and the second wire (the heating element taught by Cappell includes mica washers 27 positioned on an insulator sheet 23 at each of the first and second ends for the purpose of insulating each connector thereby reducing loss of electrical power from the power source to the heating element. Insulation directly for the wires is provided by the insulation covering wires shown in Fig. 6 Andel, and one of ordinary skill in the art would recognize that the insulation provided by the washers 27 of Cappell would indirectly provide insulation the wires due to the connection of the wires and connectors that would result in insulation of electricity provided by the wire to the connector).

    PNG
    media_image3.png
    912
    708
    media_image3.png
    Greyscale

Regarding claim 96, as best understood, the Andel/Cappell reference discloses an insulation layer (mica sheet 23 of Cappell, see Fig. 1), wherein an at least one insulatory piece (mica washers of 27) is clamped (interpreted to mean fastened together, as conventionally defined) to the insulation layer (the insulatory piece, positioned on the mica sheet 23, is clamped due to fastening of the insulator piece between dished washer 30 and resistor sheet 25, causing the insulatory piece 27 to be secured to mica sheet 23).

Regarding claim 98, Andel reference discloses each of the first insulatory piece and the second insulatory piece comprise an annular flange (Fig. 1 of Cappell).


Claim 100 is rejected under 35 U.S.C. 103 as being unpatentable over Andel (U.S. Patent No. 8,049,143) in view of Desloge (U.S. Patent No. 5,359,179) and Heine (US 2012/0146251), and further in view of Wyse (US 3,891,827).
Regarding claim 100, the combined references discloses an insulation layer (32) between the filament (24) and heater plate (36) (see Fig. 1-3 Desloge), but does not disclose at least two insulation layers between the filament and heater plate. However, Wyse teaches (Fig. 10) a nonconductive core (37) having a filament wound thereon (filament 36) and a heater plate (50), and discloses at least two insulation layers (42 and 47) between the filament (36) and the heater plate (see Fig. 10).

 
 Response to Arguments
Applicant’s arguments filed 9/8/2021 have been fully considered.
Applicant’s arguments with respect to the Liang and Baldwin references used in rejection of claim(s) 22 and 40 have been considered but are moot because the new ground of rejection does not rely on the above-mentioned references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to the newly added limitations of claim 22 and new claims 101-103 have been fully considered but are moot due to the application of a reference not relied upon for the previous rejection.
In response to applicant's argument that Desloge is nonanalogous art (see page 10 paragraphs 5-6 of Remarks), it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, while Desloge is not the same field of endeavor, Desloge is still reasonably pertinent to a 
Applicant’s arguments regarding allowability of dependent claims has been considered but is moot due to rejection of all independent claims.
  
Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785